Exhibit 10.b

 

TELLABS, INC.

 

EXECUTIVE CONTINUITY AND PROTECTION PROGRAM

 

1.                                       PURPOSE OF PROGRAM.  The purpose of the
Tellabs, Inc. Executive Continuity and Protection Program (the “Program”) is to
attract and retain well-qualified individuals as executives and key personnel of
Tellabs, Inc. and/or its Subsidiaries, and to provide a benefit to each such
individual if his/her employment is terminated in connection with a Change in
Control (as defined below).  The Program is intended to qualify as a “top-hat”
plan under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), in that it is intended to be an “employee benefit plan” (as such term
is defined under Section 3(3) of ERISA) which is unfunded and provides benefits
only to a select group of management or highly compensated employees of the
Company and/or its Subsidiaries.

 

2.                                       DEFINITIONS.  The following terms shall
have the following meanings unless the context indicates otherwise:

 

(a)                                  “AAA” shall have the meaning ascribed to
such term in Section 12(k).

 

(b)                                 “Applicable Benefits Schedule” with respect
to a Participant shall mean the Benefits Schedule designated by the Committee as
applicable to the Participant.

 

(c)                                  “Applicable Rate” shall have the meaning
ascribed to such term on the Applicable Benefits Schedule.

 

(d)                                 “Beneficiary” shall mean a beneficiary
designated in writing by a Participant to receive Change in Control Severance
Benefits in accordance with Section 6(d) below, and if no beneficiary is
designated by the Participant, then the Participant’s estate shall be deemed to
be the Participant’s designated beneficiary.

 

(e)                                  “Benefits Schedule” shall mean a separate
Benefits Schedule adopted as part of the Program, which Schedule sets forth
certain provisions relating to the determination of eligibility for and/or the
amount of Change in Control Severance Benefits payable under the Program.

 

(f)                                    “Board” shall mean the Board of Directors
of the Company.

 

(g)                                 “Change in Control” means the first of the
following events to occur:

 

(i)                                     Any “person” (as defined in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), excluding for this purpose, the Company or any Subsidiary of
the Company, or any employee benefit plan of the Company or any Subsidiary of
the Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan which acquires beneficial
ownership of voting securities of the Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly
of securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities; provided,

 

--------------------------------------------------------------------------------


 

however, that no Change in Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by the Company; and provided further that no Change in Control will
be deemed to have occurred if a person inadvertently acquires an ownership
interest of twenty percent (20%) or more but then promptly reduces that
ownership interest below twenty percent (20%);

 

(ii)                                  During any two (2) consecutive years,
individuals who at the beginning of such two (2)-year period constitute the
Board and any new director (except for a director designated by a person who has
entered into an agreement with the Company to effect a transaction described
elsewhere in this definition of Change in Control) whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (such individuals and any such new
director, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board;

 

(iii)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination,

 

(A)                              all or substantially all of the individuals and
entities who were the beneficial owners of outstanding voting securities of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more Subsidiaries) (the
“Resulting Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the outstanding
voting securities of the Company;

 

(B)                                no person (as defined in Section 13(d) and
14(d) of the Exchange Act) (other than the Company, the Resulting Corporation or
any employee benefit plan (or related trust) of the Company or such Resulting
Corporation) beneficially owns, directly or indirectly, twenty percent (20%) or
more of, respectively, the then combined voting power of the then outstanding
voting securities of the Resulting Corporation, except to the extent that such
ownership resulted solely from ownership of securities of the Company prior to
the Business Combination; and

 

(C)                                at least a majority of the members of the
board of directors of the Resulting Corporation were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or

 

--------------------------------------------------------------------------------


 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(h)                                 “Change in Control Date” shall mean the date
that a Change in Control first occurs.

 

(i)                                     “Change in Control Severance Benefits”
shall mean the compensation and benefits provided to a Terminated Participant
pursuant to Section 6 of the Program.

 

(j)                                     “Change in Control Severance Multiplier”
shall mean the multiplier used to determine cash Change in Control Severance
Benefits paid to a specific Terminated Participant as determined by the
Committee and set forth on the Applicable Benefits Schedule.

 

(k)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(l)                                     “Committee” shall mean (i) the Board or
(ii) a committee or subcommittee of the Board as from time to time appointed by
the Board from among its members.  The initial Committee shall be the Board’s
Compensation Committee.  In the absence of an appointed Committee, the Board
shall function as the Committee under the Program.  On a Change in Control Date,
and during the twenty-four (24)-month period following such Change in Control
Date, the Committee shall be comprised of such persons, whether or not such
persons are members of the Board, as appointed by the Board prior to the Change
in Control Date, with any additions or changes to the Committee following such
Change in Control Date to be made and/or approved by all Committee members then
in office.

 

(m)                               “Company” shall mean Tellabs, Inc., a Delaware
corporation, including any successor entity or any successor to the assets of
the Company.

 

(n)                                 “Confidential Information” shall have the
meaning ascribed to such term in Section 7(a).

 

(o)                                 “Effective Date” shall mean May 6, 2005.

 

(p)                                 “ERISA” shall have the meaning ascribed to
such term in Section 1.

 

(q)                                 “Excise Tax” shall have the meaning ascribed
to such term on the Applicable Benefits Schedule.

 

(r)                                    “Participant(s)” shall have the meaning
set forth in Section 3(b).

 

(s)                                  “Payments” shall have the meaning ascribed
to such term on the Applicable Benefits Schedule.

 

(t)                                    “Program” shall have the meaning ascribed
to such term in Section 1.

 

(u)                                 “Protection Period” shall mean the period
after a Change in Control Date set forth in the Applicable Benefits Schedule.

 

--------------------------------------------------------------------------------


 

(v)                                 “Qualifying Termination” of a Participant’s
employment shall have the meaning ascribed to such term on the Applicable
Benefits Schedule.

 

(w)                               “Reference Base Salary” with respect to a
Participant means the annual base salary of such Participant as in effect
immediately prior to the Termination Date (determined without regard to any
reduction which would constitute a basis for a Participant’s resignation for
Good Reason, if such Participant’s Applicable Benefits Schedule contains a right
to terminate for Good Reason), or, if greater, the highest annual base salary of
such Participant as in effect during the period beginning on the Change in
Control Date and ending on the Termination Date.

 

(x)                                   “Restriction Period” means the
post-employment period set forth on the Applicable Benefits Schedule during
which the covenants set forth in Section 7(b) shall apply to a Participant.

 

(y)                                 “Subsidiary” shall mean a corporation of
which the Company directly or indirectly owns more than fifty percent (50%) of
the “voting stock” (meaning the capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation) or any other business
entity in which the Company directly or indirectly has an ownership interest of
more than fifty percent (50%).

 

(z)                                   “Terminated Participant” shall mean a
Participant whose employment with the Company and/or a Subsidiary has been
terminated as described in Section 5 below.

 

(aa)                            “Termination Date” shall mean the date a
Terminated Participant’s employment with the Company and/or a Subsidiary is
terminated as described in Section 5 below.

 

3.                                       PARTICIPATION.  Only those executives
and key personnel as the Committee in its sole discretion may designate, from
time to time, shall participate in the Program.  At the time the Committee
designates an individual as a Participant, the Committee shall also designate
the Applicable Benefits Schedule for such Participant’s participation in the
Program.

 

4.                                       ADMINISTRATION.

 

(a)                                  Responsibility.  The Committee shall have
the responsibility, in its sole discretion, to control, operate, manage and
administer the Program in accordance with its terms.

 

(b)                                 Authority of the Committee.  The Committee
shall have the maximum discretionary authority permitted by law that may be
necessary to enable it to discharge its responsibilities with respect to the
Program, including but not limited to the following:

 

(i)                                     to determine eligibility for
participation in the Program;

 

(ii)                                  to designate Participants and the
Applicable Benefits Schedule;

 

(iii)                               to establish the terms and provisions of,
and to adopt as part of the Program, one or more Benefits Schedules setting
forth, among other things, the Change

 

--------------------------------------------------------------------------------


 

in Control Severance Multiplier, Protection Period and Restriction Period, and
such other terms and provisions as the Committee shall determine;

 

(iv)                              to calculate a Participant’s Change in Control
Severance Benefits;

 

(v)                                 to correct any defect, supply any omission,
or reconcile any inconsistency in the Program in such manner and to such extent
as it shall deem appropriate in its sole discretion to carry the same into
effect;

 

(vi)                              to issue administrative guidelines as an aid
to administer the Program and make changes in such guidelines as it from time to
time deems proper;

 

(vii)                           to make rules for carrying out and administering
the Program and make changes in such rules as it from time to time deems proper;

 

(viii)                        to the extent permitted under the Program, grant
waivers of Program terms, conditions, restrictions, and limitations;

 

(ix)                                to construe and interpret the Program and
make reasonable determinations as to a Participant’s eligibility for benefits
under the Program, including determinations as to Change in Control of the
Company, Qualifying Termination and disability; and

 

(x)                                   to take any and all other actions it deems
necessary or advisable for the proper operation or administration of the
Program.

 

(c)                                  Action by the Committee.  Except as may
otherwise be required or permitted under an applicable charter, the Committee
may (i) act only by a majority of its members (provided that any determination
of the Committee may be made, without a meeting, by a writing or writings signed
by all of the members of the Committee), and (ii) may authorize any one or more
of its members to execute and deliver documents on behalf of the Committee.

 

(d)                                 Delegation of Authority.  The Committee may
delegate to one or more of its members, or to one or more agents, such
administrative duties as it may deem advisable; provided, however, that any such
delegation shall be in writing.  In addition, the Committee, or any person to
whom it has delegated duties as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Program.  The Committee may employ such legal or other
counsel, consultants and agents as it may deem desirable for the administration
of the Program and may rely upon any opinion or computation received from any
such counsel, consultant or agent.  Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company, or
the Subsidiary whose employees have benefited from the Program, as determined by
the Committee.

 

(e)                                  Determinations and Interpretations by the
Committee.  All determinations and interpretations made by the Committee shall
be binding and conclusive to the maximum extent permitted by law on all
Participants and their heirs, successors, and legal representatives.

 

--------------------------------------------------------------------------------


 

(f)                                    Information.  The Company shall furnish
to the Committee in writing all information the Committee may deem appropriate
for the exercise of its powers and duties in the administration of the Program. 
Such information may include, but shall not be limited to, the full names of all
Participants, their earnings and their dates of birth, employment, retirement,
death or other termination of employment.  Such information shall be conclusive
for all purposes of the Program, and the Committee shall be entitled to rely
thereon without any investigation thereof.

 

(g)                                 Self-Interest.  No member of the Committee
may act, vote or otherwise influence a decision of the Committee specifically
relating to his/her benefits, if any, under the Program.

 

5.                                       TERMINATION OF EMPLOYMENT ON OR AFTER A
CHANGE IN CONTROL DATE.  If, during the period commencing on a Change in Control
Date and ending on the last day of the Protection Period following such Change
in Control Date, a Participant’s employment is terminated under circumstances
constituting a Qualifying Termination, such Terminated Participant shall be
entitled to receive the Change in Control Severance Benefits on or after the
Termination Date.

 

6.                                       CHANGE IN CONTROL SEVERANCE BENEFITS.

 

(a)                                  Cash Payment.  In the event of termination
of the Participant due to a Qualifying Termination within the Protection Period
following the Change in Control Date, the Terminated Participant shall be
entitled to receive a lump sum severance allowance within fifteen (15) business
days of such termination, in an amount which is equal to the product of the
Change in Control Severance Multiplier (as set forth on the Applicable Benefits
Schedule) times the sum of:

 

(i)                                     The Participant’s Reference Base Salary;
and

 

(ii)                                  The Participant’s target bonus for the
year which includes his/her Termination Date.

 

(b)                                 Pro Rata Annual Bonus.  Following the
Termination Date, the Terminated Participant shall be entitled to receive a
pro-rated annual bonus at target for the year which includes his/her Termination
Date, based on the number of days which have elapsed during such year as of the
Termination Date.  Such payment shall be paid at the same time as the lump sum
payment is made under Section 6(a).

 

(c)                                  Payment in Lieu of Benefit Continuation. 
In lieu of continuing the provision of medical and all other employee benefits
and perquisites, including but not limited to executive allowance, retirement
and any deferred compensation, to a Terminated Participant and his/her eligible
dependents, the Company or its Subsidiary who employed the Terminated
Participant shall also pay to the Terminated Participant as a lump sum payment
payable with the lump sum payable under Section 6(a) an amount equal to ten
percent (10%) of his/her Reference Base Salary multiplied by the Change in
Control Severance Multiplier.  Such payment shall be in addition to such
Participant’s rights under the Consolidated Omnibus Budget Reconciliation Act of
1985 (commonly known as COBRA).

 

--------------------------------------------------------------------------------


 

(d)                                 Payment of Change in Control Severance
Benefits to Beneficiaries.  In the event of a Terminated Participant’s death,
all Change in Control Severance Benefits that would have been paid to the
Terminated Participant under this Section 6 but for his/her death, shall be paid
to the Participant’s Beneficiary.

 

(e)                                  Right to Earned or Accrued Compensation and
Benefits.  Notwithstanding anything contained in the Program to the contrary,
the Company shall pay to a Terminated Participant within fifteen (15) business
days following the later of the Termination Date or the Change in Control Date
all compensation (such as salary, bonus and/or accrued but untaken vacation)
earned prior to the Termination Date.  In addition, all accrued compensation and
benefits with respect to such Terminated Participant shall not be forfeited
(except to the extent such forfeiture occurs under the terms of an applicable
plan).

 

(f)                                    Other Benefits.  Notwithstanding anything
contained in the Program to the contrary, the Company or the Committee may, in
its sole discretion provide benefits in addition to the benefits described under
this Section 6, which benefits may, but are not required to be, uniform among
Participants.

 

7.                                       PARTICIPANT COVENANTS.

 

(a)                                  Non-Use and Non-Disclosure of Confidential
Information.

 

(i)                                     As a condition to receiving the right to
participate in the Program and any benefits hereunder, each Participant agrees
that he/she shall not, at any time during employment or thereafter, make use of
or disclose, directly or indirectly, any (A) trade secret or other confidential
secret information of the Company, or any of its Subsidiaries or (B) other
technical, business, proprietary or financial information of the Company or any
of its Subsidiaries not available to the public generally or to the competitors
of the Company or any of its Subsidiaries (“Confidential Information”), except
to the extent that such Confidential Information (I) becomes a matter of public
record or is published in a newspaper, magazine or other periodical or on
electronic or other media available to the general public, other than as a
result of any act or omission of him/her, (II) is required to be disclosed by
any law, regulation or order of any court or regulatory commission, department
or agency, provided that he/she gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (III)
is required to be used or disclosed by him/her to perform properly his/her
duties to the Company or any of its Subsidiaries.  Each Participant further
agrees that on or before the Termination Date he/she shall return to the Company
all Company property, including but not limited to all records, memoranda,
notes, plans, reports, computer tapes and software and other documents and data
which constitute Confidential Information which he/she may possess or have under
his/her control (together with all copies thereof).

 

(ii)                                  Each Participant agrees that he/she will
assign to the Company (or a Subsidiary of the Company), his/her entire right,
title and interest in and to all discoveries and improvements, patentable or
otherwise, trade secrets and ideas, writing and copyrightable material, which
may have been conceived by him/her or developed or

 

--------------------------------------------------------------------------------


 

acquired by him/her while he/she was employed by the Company, which may pertain
directly or indirectly to the business of the Company or any Subsidiary. 
Participants agree to promptly and fully disclose in writing all such
developments to the Company. Participants, during employment and thereafter,
shall without charge to Company, but at its expense, upon the Company’s request,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
Subsidiaries to file and prosecute applications for, and to acquire, maintain
and enforce, all patents, trademarks and copyrights in all countries. 
Notwithstanding anything contained in the foregoing, pursuant to Employee Patent
Act, 765 ILCS 1060/1 et seq. (1996), this Section 7(a)(ii) does not apply to any
invention for which no equipment, supplies, facilities or trade secret
information of the Company (or a Subsidiary of the Company) was used and which
was developed entirely on the Participant’s own time, unless (a) the invention
relates (i) to the business of the Company (or a Subsidiary of the Company) or
(ii) to the Company’s (or a Subsidiary of the Company) actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Participant for the Company (or a Subsidiary of the Company).

 

(b)                                 Non-Solicitation; Non-Competition.  As a
further condition to receiving the right to participate in the Program and any
benefits hereunder, each Participant agrees that during his/her employment and
for the Restriction Period set forth on the Applicable Benefits Schedule, he/she
will not, without the written consent of the Company, directly or indirectly, on
his/her own behalf or on behalf of any other person or entity:

 

(i)                                     engage or be interested in (as owner,
partner, stockholder, employee, director, officer, agent, consultant or
otherwise), with or without compensation, any business which is in direct
competition with the Company or of any of its Subsidiaries in providing data,
voice or video transport, switching/routing, network access system and/or voice
quality enhancement solutions to service providers or end users or any other
products which the Company or any of its Subsidiaries may be manufacturing,
selling or distributing to service providers or end users;

 

(ii)                                  solicit for employment, or employ or
retain, any person who was employed by the Company or any of its Subsidiaries or
affiliates (other than persons employed in a clerical or other non-professional
position) within the six (6)-month period preceding the date of such hiring; or

 

(iii)                               solicit, entice, persuade or induce any
person or entity doing business with the Company and its Subsidiaries or
affiliates, to terminate such relationship or to refrain from extending or
renewing the same.

 

The Participant is prohibited from engaging in the above activities in any state
of the United States and in any country outside the United States in which the
Company does business.  Nothing in subparagraph (i) above will prohibit a
Participant from acquiring or holding not more than one percent of any class of
publicly traded securities of any such business; provided that such securities
entitle such Participant to no more than one percent (1%) of the total
outstanding

 

--------------------------------------------------------------------------------


 

votes entitled to be cast by security holders of such business in matters on
which such security holders are entitled to vote.

 

(c)                                  Remedies; Injunctive Relief; Blue Pencil. 
Participants agree that the protective covenants set forth in this Section 7 are
reasonable and necessary to protect the legal interests of the Company and its
Subsidiaries.  The Participant acknowledges and agrees that (i) a threatened or
actual breach of any of the covenants and provisions contained in this Section 7
will result in irreparable harm to the business of the Company or its
Subsidiaries and affiliates, (ii) a remedy at law in the form of monetary
damages for any threatened or actual breach by the Participant of any of the
covenants and provisions contained in this Section 7 is inadequate, (iii) in
addition to any remedy at law or equity for such breach, the Company shall be
entitled to institute and maintain appropriate proceedings in equity, including
a suit for injunction to enforce the specific performance by the Participant of
the obligations hereunder and to enjoin the Participant from engaging in any
activity in violation hereof and (iv) the covenants on the Participant’s part
contained in this Section 7 shall be construed as agreements independent of any
other provisions in the Program, and the existence of any claim, setoff or cause
of action by the Participant against the Company, whether predicated on the
Program or otherwise, shall not constitute a defense or bar to the specific
enforcement by the Company of said covenants.  In the event of a breach or a
violation by the Participant of any of the covenants and provisions of the
Program, (1) the running of the Restriction Period (but not of Participant’s
obligation thereunder) shall be tolled during the period of the continuance of
any actual breach or violation and (2) the Participant shall be obligated to pay
to the Company the amount of any Severance Benefits or Change in Control
Benefits theretofore paid to the Participant (or if not yet paid, the Company
shall not be obligated to make such payments).  If a court of competent
jurisdiction (or an arbitrator in accordance with Section 12(k)) would otherwise
declare any portions of this Section 7 void or unenforceable in the
circumstances, such portions of this Section shall be reduced in scope and/or
duration of time to such an extent that such court (or arbitrator) would hold
the same to be enforceable in the circumstances.  The portions of this Section
with respect to scope and duration shall be separate and distinct and fully
severable without affecting the enforceability of the entire Section.

 

(d)                                 Not Exclusive Covenants.  Nothing contained
in this Section 7 shall invalidate or affect any non-disclosure, assignment of
intellectual property, non-competition, non-solicitation or other similar
covenant or agreement that currently exists or may exist in the future between a
Participant and the Company or a Subsidiary and any such covenants and agreement
shall continue in full force and effect.

 

8.                                       CLAIMS.

 

(a)                                  Claims Procedure.  If any Participant or
Beneficiary, or their legal representative, has a claim for benefits which is
not being paid, such claimant may file a written claim with the Committee
setting forth the amount and nature of the claim, supporting facts, and the
claimant’s address.  A claimant must file any such claim within sixty (60) days
after a Participant’s Termination Date.  Written notice of the disposition of a
claim by the Committee shall be furnished to the claimant within ninety (90)
days after the claim is filed.  In the event of special circumstances, the
Committee may extend the period for determination for up to an additional ninety
(90) days, in which case it shall so advise the claimant.  If the claim is
denied,

 

--------------------------------------------------------------------------------


 

the reasons for the denial shall be specifically set forth in writing, pertinent
provisions of the Program shall be cited, including an explanation of the
Program’s claim review procedure, and, if the claim is perfectible, an
explanation as to how the claimant can perfect the claim shall be provided.

 

(b)                                 Claims Review Procedure.  If a claimant
whose claim has been denied wishes further consideration of his/her claim,
he/she may request the Committee to review his/her claim in a written statement
of the claimant’s position filed with the Committee no later than sixty (60)
days after receipt of the written notification provided for in Section 8(a)
above.  The Committee shall fully and fairly review the matter and shall
promptly advise the claimant, in writing, of its decision within the next sixty
(60) days.  Due to special circumstances, the Committee may extend the period
for determination for up to an additional sixty (60) days.

 

9.                                       TAXES.

 

(a)                                  Withholding Taxes.  The Company shall be
entitled to withhold from any and all payments made to a Participant under the
Program all federal, state, local and/or other taxes or imposts which the
Company determines are required to be so withheld from such payments or by
reason of any other payments made to or on behalf of the Participant or for
his/her benefit hereunder.

 

(b)                                 Excise Tax.  In the event payments paid to a
Participant under the Program are deemed to be excess parachute payments under
Section 280G of the Code, the Change in Control Severance Benefits payable to
the Participant shall be subject to reduction or the Participant shall be
entitled to receive a Gross-Up Payment (as defined in the Applicable Benefits
Schedule) to the extent provided under the Applicable Benefits Schedule.

 

(c)                                  No Guarantee of Tax Consequences.  No
person connected with the Program in any capacity, including, but not limited
to, the Company and any Subsidiary and their directors, officers, agents and
employees makes any representation, commitment, or guarantee that any tax
treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to amounts
deferred under the Program, or paid to or for the benefit of a Participant under
the Program, or that such tax treatment will apply to or be available to a
Participant on account of participation in the Program.

 

10.                                 TERM OF PROGRAM.  The Program shall be
effective as of the Effective Date and shall remain in effect until the Board
terminates the Program in accordance with Section 11(b) below.

 

11.                                 AMENDMENT AND TERMINATION.

 

(a)                                  Amendment of Program.  The Program may be
amended by the Board at any time with or without prior notice; provided,
however, that the Program shall not be amended during the twenty-four (24)-month
period immediately following a Change in Control Date.  In the event the Program
was amended within the six (6)-month period immediately preceding a Change in
Control Date, to the extent such amendments were less favorable to Participants
generally, such amendment shall automatically become of no further force and
effect without further action by the Company upon such Change in Control.

 

--------------------------------------------------------------------------------


 

(b)                                 Termination of Program.  The Program may be
terminated or suspended by the Board at any time with or without prior notice;
provided, however, that the Program shall not be terminated or suspended during
the twenty-four (24)-month period immediately following a Change in Control
Date.  In the event the Program was terminated within the six (6)-month period
immediately preceding a Change in Control Date, the Program shall automatically
become effective without further action by the Company upon such Change in
Control.

 

(c)                                  No Adverse Affect.  If the Program is
amended, terminated, or suspended in accordance with Section 11(a) or 11(b)
above, such action shall not adversely affect the benefits under the Program to
which any Terminated Participant (as of the date of amendment, termination or
suspension) is entitled.

 

12.                                 MISCELLANEOUS.

 

(a)                                  Offset.  Change in Control Severance
Benefits shall be reduced by any payment or benefit made or provided by the
Company or any Subsidiary to the Participant pursuant to (i) any severance plan,
program, policy or arrangement of the Company or any Subsidiary of the Company
not otherwise referred to in the Program, (ii) any employment agreement between
the Company or any Subsidiary and the Participant, and (iii) any federal, state
or local statute, rule, regulation or ordinance.

 

(b)                                 No Right, Title, or Interest in Company
Assets.  Participants shall have no right, title, or interest whatsoever in or
to any assets of the Company or any investments that the Company may make to aid
it in meeting its obligations under the Program.  Nothing contained in the
Program, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, Beneficiary, legal representative or any other
person.  To the extent that any person acquires a right to receive payments from
the Company under the Program, such right shall be no greater than the right of
an unsecured general creditor of the Company.  Subject to this Section 12(b),
all payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts.

 

(c)                                  No Right to Continued Employment.  The
Participant’s rights, if any, to continue to serve the Company as an employee
shall not be enlarged or otherwise affected by his/her designation as a
Participant under the Program, and the Company or the applicable Subsidiary
reserves the right to terminate the employment of any employee at any time.  The
adoption of the Program shall not be deemed to give any employee, or any other
individual, any right to be selected as a Participant or to continued employment
with the Company or any Subsidiary.

 

(d)                                 Other Rights.  The Program shall not affect
or impair the rights or obligations of the Company or a Participant under any
other written plan, contract, arrangement, or pension, profit sharing or other
compensation plan; provided, however, that each Participant must agree in
writing, as a condition to his/her participation in the Program and the receipt
of any benefits hereunder, that any previously existing change in control and/or
change in management

 

--------------------------------------------------------------------------------


 

agreement between such Participant and the Company and/or a Subsidiary shall be
superseded in its entirety by the Program and be of no further force and effect.

 

(e)                                  Governing Law.  The Program shall be
governed by and construed in accordance with the laws of the State of Illinois
without reference to principles of conflict of laws, except as superseded by
applicable federal law (including, without limitation, ERISA).

 

(f)                                    Severability.  If any term or condition
of the Program shall be invalid or unenforceable to any extent or in any
application, then the remainder of the Program, with the exception of such
invalid or unenforceable provision (but only to the extent that such term or
condition cannot be appropriately reformed or modified), shall not be affected
thereby and shall continue in effect and application to its fullest extent.

 

(g)                                 Incapacity.  If the Committee determines
that a Participant or a Beneficiary is unable to care for his/her affairs
because of illness or accident or because he or she is a minor, any benefit due
the Participant or Beneficiary may be paid to the Participant’s spouse or to any
other person deemed by the Committee to have incurred expense for such
Participant (including a duly appointed guardian, committee or other legal
representative), and any such payment shall be a complete discharge of the
Company’s obligation hereunder.

 

(h)                                 Transferability of Rights.  The Company
shall have the unrestricted right to transfer its obligations under the Program
with respect to one or more Participants to any person, including, but not
limited to, any purchaser of all or any part of the Company’s business.  No
Participant or Beneficiary shall have any right to commute, encumber, transfer
or otherwise dispose of or alienate any present or future right or expectancy
which the Participant or Beneficiary may have at any time to receive payments of
benefits hereunder, which benefits and the right thereto are expressly declared
to be non-assignable and nontransferable, except to the extent required by law. 
Any attempt to transfer or assign a benefit, or any rights granted hereunder, by
a Participant or the spouse of a Participant shall, in the sole discretion of
the Committee (after consideration of such facts as it deems pertinent), be
grounds for terminating any rights of the Participant or Beneficiary to any
portion of the Program benefits not previously paid.

 

(i)                                     Interest.  In the event any payment to a
Participant under the Program is not paid within thirty (30) days after it is
due and Participant notifies the Company and the Company fails to make such
payment (to the extent such payment is undisputed), such payment shall
thereafter bear interest at the prime rate from time to time as published in The
Wall Street Journal, Midwest Edition.

 

(j)                                     No Obligation to Mitigate Damages.  The
Participants shall not be obligated to seek other employment in mitigation of
amounts payable or arrangements made under the provisions of the Program and the
obtaining of any such other employment shall in no event effect any reduction of
the Company’s obligations under the Program.

 

(k)                                  Arbitration of Disputes and Reimbursement
of Legal Costs.  In the event of any dispute between the Company and the
Participant, whether arising out of or relating to the Program, or otherwise,
the Participant and the Company hereby agree that such dispute shall be

 

--------------------------------------------------------------------------------


 

resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules then in
effect, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Any arbitration shall be held before a
single arbitrator who shall be selected by the mutual agreement of the Company
and the Participant, unless the parties are unable to agree to an arbitrator, in
which case, the arbitrator will be selected under the procedures of the AAA. 
The arbitrator shall be experienced in the resolution of disputes under
employment agreements or plans or programs similar to the Program maintained by
major corporations and shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction, and the parties hereby agree to the
emergency procedures of the AAA.  However, either party may, without
inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and the Participant.  The arbitration proceeding
shall be conducted in the Chicago, Illinois metropolitan area.  In the event of
any such proceeding, the losing party shall reimburse the prevailing party upon
entry of a final award resolving the subject of the dispute for all reasonable
legal expenses incurred, unless the arbitrator determines that to do so would be
unjust.  Otherwise, each party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys’ fees
and expenses) and shall share the fees of the AAA equally.  Notwithstanding the
foregoing, the Participant shall be required to exhaust his/her rights under
Section 8 prior to proceeding with any arbitration hereunder.

 

(l)                                     Condition Precedent to Receipt of
Payments or Benefits under the Program.  A Terminated Participant will not be
eligible to receive Change in Control Severance Benefits or any other payments
or benefits under the Program until (i) such Terminated Participant executes a
general release of all claims arising out of said Participant’s employment with,
and termination of employment from, the Company in substantially the form
attached hereto as Exhibit A (adjusted as necessary to conform to then existing
legal requirements) (the “General Release”); and (ii) the revocation period
specified in such General Release expires without such Terminated Participant
exercising his/her right of revocation as set forth in the General Release.

 

(m)                               Assumption by Successor to the Company.  The
Company shall cause any successor to its business or assets to assume this
Program and the obligations arising hereunder and to maintain this Program
without modification or alteration for the period required herein.

 

--------------------------------------------------------------------------------


 

BENEFITS SCHEDULE –I

 

Change in Control Severance Multiplier

2.0

 

 

Protection Period

24 months

 

 

Restriction Period

24 months

 

With respect to Participants to which this Benefits Schedule is applicable, the
following shall apply:

 

“Qualifying Termination” shall mean (i) termination by the Company of the
employment of the Participant with the Company and all of its Subsidiaries for
any reason other than death, disability or Cause, or (ii) resignation of the
Participant for Good Reason.

The term “Cause” means (i) the Participant is convicted of a felony or of any
crime involving moral turpitude, dishonesty, fraud, theft or financial
impropriety; or (ii) a reasonable determination by the Company that, (A) the
Participant has willfully and continuously failed to perform substantially
his/her duties (other than such failure resulting from incapacity due to
physical or mental illness), after a written demand for corrected performance is
delivered to the Participant which specifically identifies the manners in which
the Participant has not substantially performed his/her duties, (B) the
Participant has engaged in gross neglect or gross misconduct, or (C) the
Participant has knowingly violated a material requirement of the Company’s
Integrity Policy, code of conduct, the Sarbanes Oxley Act of 2002 or other
material provision of federal or state securities law.

 

The term “Good Reason” shall mean:

 

(i)                                     the material reduction or material
adverse modification of the Participant’s authority or duties on or after a
Change in Control Date, such as a substantial diminution or adverse modification
in the Participant’s title, status, or responsibilities, from his/her
authorities being exercised and duties being performed by the Participant
immediately prior to the Change in Control Date (and as such authorities and
duties may be increased due to promotions from time to time after the Change in
Control Date);

 

(ii)                                  any reduction in the Participant’s base
salary from the base salary which is in effect immediately prior to a Change in
Control Date or as may be increased from time to time thereafter;

 

(iii)                               any failure to provide to the Participant
the opportunities to participate on a reasonable basis in the Company’s stock
option plans, the annual bonus program and any other bonus and incentive
compensation plans (whether in effect on or after the Change in Control Date) in
which executives with comparable duties are eligible to participate; or

 

--------------------------------------------------------------------------------


 

(iv)                              any requirement, which occurs on or after a
Change in Control Date, that the Participant relocate his principal place of
employment by more than a fifty (50)-mile radius from its location immediately
prior to the Change in Control Date.

 

Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless the
Participant has provided written notice to the Company that such circumstance
exists within thirty (30) days of the Participant’s learning of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and provided further, the Participant did not
previously consent to the action leading to their claim of resignation for “Good
Reason.”

 

Subject to the paragraph immediately following this paragraph, if any payments
or benefits received or to be received by the Participant in connection with the
Participant’s employment (whether pursuant to the terms of the Program or any
other plan, arrangement or agreement with the Company, or any person affiliated
with the Company) (the “Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), the Company shall pay at the time specified below, an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Participant, after deduction of any Excise Tax on the Payments and any federal,
state and local income or other applicable tax and Excise Tax upon the payment
provided for by this paragraph, shall be equal to the Payments.  For purposes of
determining the amount of the Gross-Up Payment, the Participant shall be deemed
to pay federal income taxes at the Participant’s highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the Participant’s highest marginal
rate of taxation in the state and locality of the Participant’s residence on the
date on which the Excise Tax is determined, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.  The computations required by this paragraph (and the immediately
following paragraph) shall be made by independent public accountants not then
regularly retained by the Company, in consultation with tax counsel selected by
such accountants.  The Company shall provide the Participant with sufficient tax
and compensation data to enable the Participant or his/her tax advisor to verify
such computations and shall reimburse the Participant for reasonable fees and
expenses incurred with respect thereto.  In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder,
the Participant shall repay to the Company at the time that the amount of such
reduction in Excise Tax is finally determined the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by the Participant) plus interest
on the amount of such repayment from the date the Gross-Up Payment was initially
made to the date of repayment at the rate provided in Section 1274(b)(2)(B) of
the Code (the “Applicable Rate”).  In the event that the Excise Tax is
determined by the Internal Revenue Service or by such independent public
accountants to exceed the amount taken into account hereunder (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties, fines or
additions to tax payable with respect to such excess) at the time that the
amount of such excess is finally determined.  Any payment to be made under this
paragraph shall be payable within five (5) days of the determination of the
accountants that such a payment is required hereunder and, if

 

--------------------------------------------------------------------------------


 

applicable, within five (5) days of such determination that the Excise Tax is
greater or less than initially calculated but, in no event, later than thirty
(30) days after the Participant’s receipt of the Payments resulting in such
Excise Tax.

 

Notwithstanding anything in the foregoing paragraph to the contrary, the
foregoing provision shall not apply (therefore no Gross-Up Payment will be made)
and any Change in Control Severance Benefits (other than those described in
Section 6(e)) otherwise payable to the Terminated Participant shall be reduced
(but not below zero) such that no amounts paid or payable to the Terminated
Participant as Change in Control Severance Benefits (other than those described
in Section 6(e)) shall be deemed excess parachute payments subject to Excise
Tax, in the event the amount of such reduction does not exceed ten percent (10%)
of such Change in Control Severance Benefits (other than those described in
Section 6(e)).  Unless the Participant shall have given prior written notice
specifying a different order to the Company to effectuate the foregoing, the
Company shall reduce or eliminate the Change in Control Severance Benefits
(other than those described in Section 6(e)), by first reducing or eliminating
the portion of such benefits which are not payable in cash and then by reducing
or eliminating cash payments, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the
determination made by the independent public accountants selected under the
preceding paragraph.  Any notice given by the Participant pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Participant’s rights and entitlements to
any benefits or compensation.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

GENERAL RELEASE

 

1.  For valuable consideration, the adequacy of which is hereby acknowledged,
the undersigned (“Participant”), for himself, his spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Participant, if any (collectively, “Releasers”), knowingly and
voluntarily releases and forever discharges Tellabs, Inc., its affiliates,
subsidiaries, divisions, successors and assigns and the current, future and
former employees, officers, directors, trustees and agents thereof (collectively
referred to throughout this General Release as “Company”) from any and all
claims, causes of action, demands, fees and liabilities of any kind whatsoever,
whether known or unknown, against Company, Participant has, has ever had or may
have as of the date of execution of this General Release, including, but not
limited to, any alleged violation of:

 

•                                          The National Labor Relations Act, as
amended;

 

•                                          Title VII of the Civil Rights Act of
1964, as amended;

 

•                                          The Civil Rights Act of 1991, as
amended;

 

•                                          Sections 1981 through 1988 of Title
42 of the United States Code, as amended;

 

•                                          The Employee Retirement Income
Security Act of 1974, as amended;

 

•                                          The Immigration Reform and Control
Act, as amended;

 

•                                          The Americans with Disabilities Act
of 1990, as amended;

 

•                                          The Age Discrimination in Employment
Act of 1967, as amended;

 

•                                          The Older Workers Benefit Protection
Act of 1990, as amended;

 

•                                          The Worker Adjustment and Retraining
Notification Act, as amended;

 

•                                          The Occupational Safety and Health
Act, as amended;

 

•                                          The Family and Medical Leave Act of
1993, as amended;

 

•                                          Any other federal, state or local
civil or human rights law or any other local, state or federal law, regulation
or ordinance; or

 

•                                          Any public policy, contract, tort, or
common law.

 

Notwithstanding anything herein to the contrary, this General Release shall not
apply to: (i) Participant’s rights of indemnification and directors and officers
liability insurance coverage to which he was entitled immediately prior to
[INSERT DATE] with regard to his service as an

 

--------------------------------------------------------------------------------


 

officer of Company; (ii) Participant’s rights under any tax-qualified pension or
claims for accrued vested benefits under any other employee benefit plan, policy
or arrangement maintained by Company or under COBRA; (iii) Participant’s rights
under the provisions of the Company’s Executive Continuity and Protection
Program which are intended to survive termination of employment; or (iv)
Participant’s rights as a stockholder.  Excluded from this General Release are
any claims which cannot be waived by law.

 

[For Current/Former California Residents Only:]  This General Release is
intended to constitute a release of all of the claims referenced herein, known
or unknown, suspected or unsuspected.  Participant hereby expressly waives any
rights and benefits conferred by Section 1542 of the California Civil Code which
provides:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

 

2.                                       Participant acknowledges and recites
that:

 

(a)                                  Participant has executed this General
Release knowingly and voluntarily;

 

(b)                                 Participant has read and understands this
General Release in its entirety, including the waiver of rights under the Age
Discrimination in Employment Act;

 

(c)                                  Participant has been advised and directed
orally and in writing (and this subparagraph (c) constitutes such written
direction) to seek legal counsel and any other advice he wishes with respect to
the terms of this General Release before executing it;

 

(d)                                 Participant has sought such counsel, or
freely and voluntarily waives the right to consult with counsel, and Participant
has had an opportunity, if he so desires, to discuss with counsel the terms of
this General Release and their meaning;

 

(e)                                  Participant enters into this General
Release knowingly and voluntarily, without duress or reservation of any kind,
and after having given the matter full and careful consideration; and

 

(f)                                    Participant has been offered 21 calendar
days after receipt of this General Release to consider its terms before
executing it.

 

3.                                       This General Release shall be governed
by the internal laws (and not the choice of law principles) of the State of
Illinois, except for the application of pre-emptive federal law.

 

--------------------------------------------------------------------------------


 

4.                                       Participant shall have 7 days from the
date hereof to revoke this General Release by providing written notice of the
revocation to Company’s General Counsel, in which event this General Release
shall be unenforceable and null and void.

 

 

Date:

 

 

 

 

 

 

 

[Participant’s Name]

 

 

--------------------------------------------------------------------------------